

116 HR 5059 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for the authority to reimburse local governments for interest expenses, and for other purposes.
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5059IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Mr. Dunn introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for the
			 authority to reimburse local governments for interest expenses, and for
			 other purposes.
	
		1.Reimbursement of interest payments related to public assistance
 Title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following:
			
				431.Reimbursement of interest payments related to public assistance
 (a)In generalThe President may provide financial assistance to a local government as reimbursement for qualifying interest.
 (b)DefinitionsIn this section, the following definitions apply: (1)Qualifying interestThe term qualifying interest means, with respect to a qualifying loan, the lesser of—
 (A)the actual interest paid to a lender for such qualifying loan; and (B)the interest that would have been paid to a lender if such qualifying loan had an interest rate of 2 times the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly) (commonly referred to as the H.15 release or the Federal funds rate).”.
 (2)Qualifying loanThe term qualifying loan means a loan— (A)obtained by a local government; and
 (B)of which not less than 90 percent of the proceeds are used to fund activities for which such local government receives assistance under this Act after the date on which such loan is disbursed..
		